Citation Nr: 0606814	
Decision Date: 03/09/06    Archive Date: 03/23/06	

DOCKET NO.  04-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).   

2.  Entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.   

3.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1967 to 
February 1969.  His personnel records disclose that his 
medals and badges include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Detroit, Michigan, that confirmed and continued a 
50 percent disability rating for the veteran's PTSD and a 
noncompensable rating for the veteran's bilateral hearing 
loss.  The rating decision also increased from 10 percent to 
20 percent, the disability rating for the veteran's 
degenerative disc disease of the lumbar spine, effective 
February 17, 2004.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the maximum 
available benefit...does not...abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Manifestations of the veteran's PTSD included moderate 
suicidal ideation, some depression, feelings of detachment 
and estrangement from others, difficulty sleeping, problems 
with concentration, hypervigilance, and exaggerated startle 
response.  

3.  The veteran does not take any psychotropic medication and 
he has not been hospitalized for psychiatric purposes.  

4.  Recent psychiatric examination showed normal mood, 
appropriate affect, proper orientation, and good insight and 
judgment.  

5.  The veteran's lumbar degenerative disc disease has not 
been shown to be productive of incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  There has been no showing 
of any separately ratable neurological disability and no 
indication of incapacitating episodes that have required 
bedrest and treatment prescribed by a physician.  

6.  It is not shown that the veteran has hearing acuity less 
than Level I in either ear.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411.  

2.  The criteria for a disability evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2005).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligations of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

The veteran was sent a letter dated February 21, 2004, 
informing him of VA's duty to assist him in obtaining 
evidence for his claims.  He was told that he would be 
provided medical examinations.  He was also told that he 
should submit evidence showing that each of the disabilities 
at issue had increased in severity.  He was informed what 
that evidence might consist of.  The May 2004 rating decision 
and the August 2004 statement of the case provided him and 
his representative with the pertinent criteria for increased 
disability evaluations for each of the disorders at issue.  
The veteran was informed of the legal authority governing 
entitlement to the benefits sought on appeal, the evidence 
that was essential to his claims, and the evidence that had 
been considered in connection therewith.  Accordingly, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  All known available records of the 
veteran's treatment during the pendency of the appeal have 
been collected for review.  The veteran does not argue nor 
does the evidence on file reveal that there remains any 
outstanding relevant evidence that has not been collected for 
review.  

The Board notes that the veteran was accorded specialty 
examinations regarding each of the disabilities at issue in 
March and April 2004 and the reports of the examinations are 
included in the claims folder.  

The Board also notes that VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  In this case, the veteran 
was sent a letter pertaining to the VCAA in February 2004, 
several months before the initial rating decision in 
May 2004.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); See also Mayfield v. Nicholson, 19 Vet. App. 102 
(2005).  

In view of the foregoing, the Board finds that VA's duties to 
notify and assist the veteran are met in this case.  

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined for the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a 
disability evaluation.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Further, 
where entitlement to compensation benefits already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Increased Rating for PTSD

Under the general rating formula for mental disorders, a 
50 percent evaluation is for assignment for PTSD when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short or long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, fibrillations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name...38 C.F.R. § 4.130, Diagnostic Code 9411.  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), Page 32.  

A score of 51 to 60 is warranted for "moderate" symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  

A score of 61 to 70 is appropriate when there are some "mild 
symptoms (e.g., depressed mood and marked insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that the currently assigned 50 percent disability 
rating provides for more than adequate compensation for the 
degree of impairment demonstrated.  This is based on the 
pertinent medical evidence of record, especially a 
comprehensive psychiatric examination accorded the veteran by 
VA in March 2004.  

At the time of that examination, it was noted the claims file 
and the medical record were available and were reviewed by 
the examiner.  It was noted the veteran had been divorced for 
the past 11 years following a 13-year marriage to his second 
wife.  His first marriage lasted about two years.  He 
currently lived alone in a home in which he owned and where 
he had lived since the early 1980's.  He had three adult 
children, but only maintained contact with the two children 
from a second marriage.  He reportedly had no contact with 
his oldest child from his first marriage.  He added that he 
made some contact with his two older siblings.  

He was currently self-employed as an independent real estate 
title examiner and he had been doing this for the past seven 
years.  He reported having been in the business for some 20 
years prior to striking out on his own in that capacity.  The 
veteran stated he was fired from his last job as a title 
examiner with a title insurance company in 1997 because of 
friction between himself and his boss.  

He indicated that he experienced a number of symptoms, 
including intrusive, distressing recollections of combat 
events, feelings of detachment and estrangement from others, 
difficulty in managing feelings of anger and guilt, 
difficulty trusting others, difficulty sleeping, difficulty 
with concentration, hypervigilance, and exaggerated startle 
response.  

The veteran stated he had never been psychiatrically 
hospitalized.  He was currently receiving care from a non-VA 
psychiatrist, but was not taking any psychotropic medication.  
He did not attend any PTSD support group and did not receive 
any other counseling intervention.  

On examination he appeared properly oriented.  Insight and 
judgment were good.  He was adequately groomed in appearance 
and sat with a composed facial expression.  Speech was 
spontaneous and progressed in a normal fashion.  Mood was 
normal and affect was appropriate to the content of the 
discussion.  Perception appeared normal.  Short term memory 
appeared somewhat impaired, but remote memories seemed more 
intact.  Suicidal risk appeared "moderate to low at this 
time."  His clinical presentation was described as continuing 
to resemble PTSD with underlying depressive features.  It was 
stated that his industrial adaptability "seems fair to good."  
He was given Axis I diagnoses of PTSD and dysthymic disorder.  
There was no Axis II diagnosis.  He was given a current GAF 
score of 65.  

This reflects an improvement on the report of a February 2003 
psychiatric examination when the veteran was given a GAF 
score of 51.  At that time, reference was made to social 
isolation, but little discussion took place with regard to 
the veteran's industrial adaptability.  While the veteran's 
disability picture was worse than reflected at the time of 
the more recent examination, he was coherent, thought 
processes were goal-directed, he was alert, and he was 
properly oriented.  

The Board notes that in determining whether the veteran meets 
the criteria for the next higher rating of 70 percent, the 
Board must consider whether he has deficiencies in most of 
the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

In applying the criteria to the veteran, as indicated in the 
report of the evidence above, there has been no indication of 
interference with the veteran's employment occasioned by his 
psychiatric symptomatology.  At the time of the 2004 
examination, it was stated he was self-employed as a title 
examiner, and the evidence did not show that he had lost time 
from work or was experiencing any deficiencies in the area of 
work.  

With regard to deficiencies in the area of family, it was 
indicated at the recent examination that he maintained 
contact with two children from a second marriage and 
maintained some contact with two older siblings.  While the 
Board recognizes that the veteran has social or industrial 
impairment attributable to his PTSD symptomatology, the 
impairment attributable to his symptoms is adequately 
reflected by the 50 percent rating currently in effect.  For 
example, in areas such as judgment and mood, there has been 
no indication that the veteran has had problems with his 
judgment.  He has a depressed mood, but this has not 
apparently impacted on his ability to function.  In sum, the 
Board finds that the veteran does not have deficiencies in 
most of the areas needed for the next higher rating of 
70 percent.  Reviewing all the evidence, the Board finds that 
the criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  

Increased Rating for Degenerative Disc Disease
of the Lumbosacral Spine

On evaluating musculoskeletal disabilities, VA may, in 
addition to applying the regular schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated by 
the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes the criteria for rating diseases and injuries 
of the spine, to include intervertebral disc syndrome, were 
changed, effective September 26, 2003.  The Board has the 
duty to adjudicate the claim for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  In this case, the claim for increased 
disability benefits was received in February 2004, a time 
well after the effective date of the new rating criteria.  

The Board notes that effective September 2003, the 
regulations for rating disabilities of the spine were revised 
with reclassification of the diagnostic codes.  The 
regulation provides a general rating formula for diseases and 
injuries of the spine (for Diagnostic Codes 5235 to 5243).  
Code 5293 was changed to Code 5243, which provides that 
ratings are now based under the general rating formula for 
diseases and injuries of the spine (effective September 26, 
2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method resulted in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The general rating formula for diseases and injuries to the 
spine provides for assignment of a 20 percent rating where 
forward flexion of the spine is greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the spine is not greater than 120 degrees; or, muscle 
spasm or guarding is severe enough to result in abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 20 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent schedular 
evaluation is warranted when there is unfavorable ankylosis 
of the entire spine.  

The Notes with the general rating formula include Note (2) 
which finds that for VA compensation purposes, in pertinent 
part, normal forward flexion of the thoracolumbar spine is 0 
to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral function are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Also, the formula for rating intervertebral disc syndrome may 
be based on incapacitating episodes.  A 20 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  The next higher rating of 
40 percent is provided when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 
60 percent is for assignment when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Note (1) provides that for purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

A review of the pertinent medical evidence of record does not 
show that the veteran meets or more nearly approximates the 
criteria for the next higher evaluation of 40 percent under 
any of the diagnostic codes pertaining to ratings of the 
spine.  At the time of an April 2004 VA examination of the 
spine, it was noted the veteran's service medical records 
were reviewed.  The veteran complained of low back pain that 
was constant in nature.  Bending and lifting were affected.  
There was no radiation of the pain.  Intensity was about 6 to 
7 on a scale of 1 to 10.  Walking for long distances was 
difficult.  He had a back brace, but did not have a cane.  
Activities of daily living were limited, including 
participation in occupational activities.  However, he stated 
he did not have any bladder or bowel problem.  He was taking 
medication for the pain, but the names of the medications 
were not given.  

On examination he exhibited normal heel-toe gait.  Posture 
was good.  There was no objective evidence of pain.  Lumbar 
lordosis was quite normal.  The pelvis was symmetrical with 
good muscle tone.  There was no spasm.  There was no 
scoliosis.  Tenderness on palpation was not noted.  Motion 
revealed extension to 10 degrees with a complaint of pain.  
Flexion was to 40 degrees, also with a complaint of pain.  
Right and left lateroflexion was to 25 degrees each and 
rotation was to 25 degrees.  There was evidence of 
incoordination without any fatigability or weakness.  
Functional loss due subjective complaint of pain was present.  
The lower extremities were negative for any neurological 
deficiency.  Straight leg raising was 45 degrees.  Lasegue's 
testing was negative.  

X-ray studies of the spine showed degenerative disc disease, 
mostly involving the 5th lumbar vertebra in the 1st sacral 
segment, as well as the L4/L5 and L3/L4 areas.  

The examination diagnosis was a history of injury to the 
shoulder in the low back.  Notation was made of low back pain 
with limited motion and X-ray evidence of degenerative disc 
disease without any neurological deficiency.  

Additional medical evidence includes the report of a 
February 2003 examination of the joints by the same VA 
physician.  At that time the veteran stated that his pain was 
moderate in degree, but got worse with extra activities.  He 
was seeing a chiropractor twice a week and was taking 
Ibuprofen tablets on a daily basis.  He was not using any 
back brace.  Findings at the time of the 2003 examination 
included extension to 15 degrees out of 30 with a complaint 
of pain, and flexion to 60 degrees out of 80 with a complaint 
of pain.  Right and left lateral flexion was 15 degrees out 
of 30 and rotation was also 15 degrees out of 30.  There was 
no evidence of incoordination, weakness, or fatigability.  A 
functional loss due to subjective complaint of pain was 
present.  The lower extremities were negative for any 
neurological deficiency.  The X-ray findings were similar to 
those reported at the time of the 2004 examination.  

The record also includes a February 2003 statement from the 
veteran's chiropractor who reported that he had been treating 
the veteran since December 1986 for low back pain.  

In view of the foregoing, the Board finds that the medical 
evidence of record does not show findings that warrant more 
than a 20 percent rating under Diagnostic Code 5243 or any 
provision of the general rating formula for diseases and 
injuries of the spine.  As set forth above, the criteria for 
a higher rating with regard to incapacitating episodes would 
require episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  For 
VA purposes, an incapacitating episode has been defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome and one that requires bed rest prescribed by a 
physician and treatment by a physician.  However, the 
pertinent medical evidence of record does not show the 
veteran has had any incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
While the veteran has reported episodes of low back pain, 
there is no indication in the recent medical evidence that he 
has been ordered to bed by a physician.  He does apparently 
see a chiropractor on a periodic basis, but the evidence does 
not reflect that he has had or claims incapacitating episodes 
sufficient for the next higher rating of 40 percent.  

The presently assigned 20 percent evaluation under the new 
general rating formula for diseases and injuries of the spine 
would require forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The range of motion studies in the 
recent past do not show that the veteran's lumbar spine 
forward flexion is limited to 30 degrees or less.  At the 
time of the 2004 examination, flexion was to 40 degrees, 
albeit with a complaint of pain.  Further, there is no 
evidence of any ankylosis of any segment of the veteran's 
spine.  Accordingly, the Board finds that the clinical 
evidence on file does not show that the veteran meets or more 
nearly approximates any of the possible and potentially 
applicable rating criteria for a higher rating for his low 
back disability.  

Entitlement to a Compensable Disability Rating
for Bilateral Hearing Loss

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state licensed audiologist), including pure tone thresholds 
and speech discrimination (Maryland CNC Test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on pure tone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the pure tone threshold in each of the 
four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or greater.  Another occurs when the pure tone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a) (b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

The pertinent evidence of record includes a report of an 
audiologic examination accorded the veteran by VA in 
March 2004.  Audiometric testing revealed pure tone 
thresholds in decibels of 20, 15, 50, 80, and 90 at 500, 
1000, 2000, 3000, and 4000 Hertz respectively for an average 
of 59.  

Pure tone thresholds in decibels in the left ear were 20, 20, 
30, 70, and 75 at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively, for an average of 49.  Speech recognition 
testing in the right ear was 100 percent while it was 96 
percent in the left ear.  The assessment was mild to 
moderately severe sensorineural hearing loss in the right ear 
and mild to profound sensorineural hearing loss in the left 
ear.

The results translate to Level I hearing acuity in the left 
ear and Level II in the right ear.  Under 38 C.F.R. § 4.85, 
such levels of hearing acuity warrant a noncompensable rating 
under Code 6100.  An exceptional pattern of hearing that 
would warrant rating of the disability under the ultimate 
criteria in Table VIA is not shown.  As noted above, the 
rating of hearing loss disability involves the mechanical 
application of the Rating Schedule.  In this case, this 
results in the assignment of a noncompensable rating.  


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.  

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine is denied.  

A compensable disability rating for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


